          Case 2:20-bk-15695-NB          Doc 21       Filed 08/03/20       Entered 08/03/20 19:03:17           Desc
                                                       Page 1 of 6
KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES, CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426
                                         UNITED STATES BANKRUPTCY COURT

                                           CENTRAL DISTRICT OF CALIFORNIA

                                                 LOS ANGELES DIVISION

                                                      Case No: LA20-15695-NB
 IN RE:
                                                      CHAPTER 13
   ALEXANDER ZERKOVSKY



                                                       TRUSTEE’S OBJECTIONS TO PLAN CONFIRMATION;
                                                       DECLARATION IN SUPPORT THEREOF; AND NOTICE
                                                       RE: EFFECT OF FAILURE TO APPEAR AT
                                                       CONFIRMATION HEARING

                                  DEBTOR(S).          DATE:           August 27, 2020
                                                      TIME:           9:30 am
                                                      PLACE:          ROYBAL BUILDING
                                                                      255 EAST TEMPLE STREET
                                                                      Courtroom 1545 15th Floor
                                                                      LOS ANGELES, CA 90012


     TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR

 AND ALL PARTIES IN INTEREST:



     The Chapter 13 Standing Trustee (the “Trustee”) hereby objects to confirmation of the plan in that the

 Debtor(s) has failed to meet all of the mandatory requirements set forth under

 11 U.S.C. §1325. The Trustee’s Objections are set forth in detail in Exhibit “A” of the attached Declaration in

 Support of the Trustee’s Objections to Confirmation. The Objections are based on information as known to

 the Trustee as of the §341(a) Meeting of Creditors (The "Meeting"). The Trustee reserves the right to raise

 additional objections.



     Unless otherwise specified at the Meeting, the Trustee requests that the debtor(s)

 provide any new or amended documents no later than five days after the Meeting. Pursuant to

 11 U.S.C. §521(3), the debtor(s) is required to cooperate with the Trustee.



     THE FAILURE OF THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S), TO APPEAR AT THE

 CONFIRMATION HEARING IS CAUSE FOR DISMISSAL OR CONVERSION OF THE CASE UNLESS
        Case 2:20-bk-15695-NB         Doc 21       Filed 08/03/20        Entered 08/03/20 19:03:17        Desc
                                                    Page 2 of 6
 THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S) IS EXCUSED BY THE TRUSTEE OR BY A

 COURT ORDER PURSUANT TO L.B.R. 3015-1(d).

    THE    DEBTOR(S)     AND   ATTORNEY      FOR    DEBTOR(S),      IF    ANY,   ARE   ALSO   ADVISED     THAT    THE

 CASE     MAY   BE    DISMISSED    OR    CONVERTED       AT   THE        CONFIRMATION   HEARING      IF   ALL    PLAN

 PAYMENTS       AND     THE     DECLARATION         SETTING      FORTH        POST-PETITION     PRECONFIRMATION

 DEED OF TRUST PAYMENTS (OFFICIAL FORM F3015-1.4) ARE NOT TENDERED TO THE TRUSTEE

 PRIOR TO THE DULY NOTICED HEARING TIME.




   WHEREFORE, the Standing Trustee respectfully requests that confirmation of the plan be denied .



DATED: 8/3/2020



                                                      _________________________________

                                                      KATHY A. DOCKERY, Chapter 13 Trustee
          Case 2:20-bk-15695-NB             Doc 21      Filed 08/03/20       Entered 08/03/20 19:03:17           Desc
                                                         Page 3 of 6
                                           DECLARATION OF KATHY A. DOCKERY

I, Kathy A. Dockery, declare as follows:

       1. I am the standing Chapter 13 Trustee in this matter and by virtue thereof, I have personal knowledge

of files and records kept by my office in the regular course of business.               I have personally reviewed the files

and records kept by my office in the within case.           The following facts are true and correct and within my own

personal knowledge and I could and would testify competently thereto if called to do so.

       2. The Trustee objects to confirmation of the proposed Plan due to the following deficiencies all of

which existed prior to or at the time of the §341(a) Meeting(s) held in this matter.             A true and correct copy of

the Trustee’s Objections in this matter is attached hereto and incorporated herein by reference as Exhibit

“A”.

       3. The Debtor(s) is requested to provide the documents and information set forth in

Exhibit “A”.



           I declare under penalty of perjury that the foregoing is true and correct.



DATED: 8/3/2020


                                                              _____________________________________
                                                              KATHY A. DOCKERY, Chapter 13 Trustee
          Case 2:20-bk-15695-NB          Doc 21      Filed 08/03/20       Entered 08/03/20 19:03:17        Desc
                                                      Page 4 of 6
                                                        EXHIBIT A
                                                   Trustee Objections

If the debtor(s) fails to produce the documents and resolve the issues set forth in this trustee’s objection to
confirmation, the trustee may recommend dismissal or conversion of the case for cause and unreasonable delay
that is prejudicial to creditors. See 11 U.S.C. §§1307(c) and 1307(c) (1).

                             BANKRUPTCY PAYMENTS DUE AT CONFIRMATION
Bankruptcy Payments due at confirmation must be mailed to the Trustee’s lockbox prior to the confirmation
hearing. The Debtor or Attorney must present the Plan Payment Declaration with an attached copy of the
bankruptcy payment and a certified proof of mailing at the confirmation hearing. The Trustee’s lockbox address is
as follows:
                                              Chapter 13 Trustee
                                                  P.O. Box 691
                                            Memphis, TN 38101-0691

If you do not have evidence that your bankruptcy payments are current, your case may be dismissed at the
confirmation hearing.

Other issues may arise at or before confirmation requiring additional action or information by the debtor and
debtor’s counsel.

RESPONSES TO THE TRUSTEE’S OBJECTIONS ARE DUE ON August 14, 2020
Responses to the Trustee’s Objections must be uploaded to our website latrustee.com on the tab
T.R.U. If your firm is not registered for T.R.U., email our office at tru@latrustee.com for a user name
and password for your firm.

All documents that are required to be filed with the Bankruptcy Court must be uploaded to PACER prior
to submittal to the Trustee’s website.

                                                                                                         Amendment
                                                                                                             or
                                                                                                        Documentation
   No.                                          OBJECTION                                                 Requested
                                                          The Plan
     1.       The proposed Plan is infeasible due to the claim(s) filed by the following         Plan
              creditors. 11 U.S.C. § 1325(a)(6).
                           Wells Fargo Bank, N.A.
                           OneMain Financial Group, LLC
                           Fox Capital Group, Inc.

     2.       The Debtor has failed to commit all projected disposable income to the plan. The   Plan
              Debtor has a duty to cooperate with the Trustee. Per the CMI, the disposable
              income is $709.08. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4). The Debtor
              has the burden of proof for plan confirmation. See In re: Hill 268 B.R. 548, 552
              (9th Cir. BAP (Cal.), 2001

     3.      The Debtor(s) has failed to provide for assumption or rejection of leases and/or    Plan
             executory contracts in Class 7 of the Plan. The Debtor(s) has a duty to prepare
             schedules carefully, completely, and accurately. Cusano v. Klein, 264 F.3d 936,
             946 (9th Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal. 1992).
             The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C. §521(3)
             and F.R.B.P. 4002(4).
     4.      The Debtor(s) has failed check off Box 1.4 to indicate that a Nonstandard Plan      Plan: Part 1, 1.4
             Provision is included in the Plan. See FRBP 3015 and 3015.1 and Page 2 of the
             Plan. The Debtor(s) has a duty to prepare schedules carefully, completely, and
             accurately. Cusano v. Klein, 264 F.3d 936, 946 (9th Cir. 2001); In re Mohring,
    Alexander Zerkovsky
    2015695
    8/3/2020 9:07:32 AM
     Case 2:20-bk-15695-NB          Doc 21      Filed 08/03/20      Entered 08/03/20 19:03:17           Desc
                                                 Page 5 of 6
         142 B.R. 389,394 (Bankr. E.D. Cal. 1992). The Debtor has a duty to cooperate
         with the Trustee. See 11 U.S.C. §521(a)(3) and F.R.B.P. 4002(a)(4).

5.       The Debtor is requested to remove the real property sales provision in the Other      Plan
         Non-Standard Provisions of the plan as this is a typo.

6.       The Debtor is requested to file a plan which only checks off Box (a) “Percentage      Plan
         Plan” and Box (b) “Residual Plan” in Part 2, Section I, Paragraph (B)(1) of the
         plan in order to require plan payments for the full Applicable Commitment Period
         and to provide for the minimum percentage and dollars required to be paid to the
         nonpriority unsecured creditors due to the Monthly Disposable Income result
         under the chapter 13 means test. See 11 U.S.C. §1325(b)(3) and (b)(4); See In
         re: Flores 735 F.3d 855 (9th Cir. 2013)(en banc). The Debtor(s) has a duty to
         prepare schedules carefully, completely, and accurately. Cusano v. Klein, 264
         F.3d 936, 946 (9th Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal.
         1992). The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.
         §521(a)(3) and F.R.B.P. 4002(a)(4)

7.       The Debtor is requested to provide a step-up in the plan when the Debtor’s truck      Plan
         loan is paid off.                                                                     Schedule J

                                              Income (Schedule I)
8.       The Debtor(s) is requested to provide a copy of the 2019 Federal Income Tax           2019 Federal Income
         Returns. The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.           Tax Return
         §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for plan
         confirmation. See In re: Huerta 137 B.R. 356, 365 (Bkrtcy.C.D.Cal., 1992), In re:
         Wolff 22 B.R. 510, 512 (9th Cir. BAP (Cal.) 1982), In re: Hill 268 B.R. 548, 552
         (9th Cir. BAP (Cal.), 2001).

9.       The Debtor(s) has failed to provide non-filing spouse’s employment proof of           Non-filing Spouse’s Pay
         income for the sixty days prior to the date of filing of the case. L.B.R. § 3015-     Check Stubs
         1(c)(3). The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.
         §521(3) and F.R.B.P. 4002(4).

10.      The Debtor(s) has failed to produce all required business proof of income for a       As Stated
         business without employees. The Debtor is requested to produce the following
         documents:

         • 12-month projection;
         • 6 months of bank statements prior to case filing;

         See LBR 3015-1(c)(5); The Debtor has a duty to cooperate with the Trustee.
         See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).

                                           Assets (Schedules A,B,C)
11.      If the Debtor(s) files a plan or amended plan which provides for less than a 100%     Evidence of Real
         dividend to Class 5 Creditors, the Debtor(s) is requested to provide evidence of      Property Valuation
         the current fair market value of all real property the Debtor(s) discloses on
         Schedule A/B. The Debtor has the burden of proof for plan confirmation. See In        Evidence can include
         re: Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.), 2001); the Debtor(s) has a duty to   any of the following:
         prepare schedules carefully, completely, and accurately. Cusano v. Klein, 264         ▪Broker Price Opinion
         F.3d 936, 946 (9th Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal.      ▪Appraisal
         1992). The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.             ▪Online Appraisal
         §521(3) and F.R.B.P. 4002(4).                                                         ▪Evidence of Prior Sales

                                        Liabilities (Schedules D,E,F,G)
12.      The Debtor(s) is requested to provide the claim amount(s) for scheduled claim(s)      Schedule F
         currently $0 in Schedule F and add the two creditors arising from the lawsuit.

Alexander Zerkovsky
2015695
8/3/2020 9:07:32 AM
   Case 2:20-bk-15695-NB         Doc 21      Filed 08/03/20     Entered 08/03/20 19:03:17         Desc
                                              Page 6 of 6
        The Debtor is also request to disclose the scheduled potential lawsuit debts
        owed to Mitch Kahan and Kathleen Stone on Schedule F. See 11 U.S.C.
        §521(1); The Debtor(s) has a duty to prepare schedules carefully, completely,
        and accurately. Cusano v. Klein, 264 F.3d 936, 946 (9th Cir. 2001); In re
        Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal. 1992).

                                        Miscellaneous Objections
13.     The Debtor(s)is requested to complete, sign and upload to TRU the following       As Stated
        forms at least 14 days prior to the Confirmation Hearing:

               Attorney Consent Form
               Third Party Authorization Form

        The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C. §521(a)(3)
        and F.R.B.P. 4002(a)(4).

14.     The Debtor(s) is requested to provide appropriate evidence of all required plan   Evidence of Plan
        payments which have come due prior to the date and time of the scheduled          Payments including
        confirmation hearing pursuant to the Trustee’s policy and Local Bankruptcy        Proof of Mailing
        Rules 3015-1(k) et seq. and 3015-1(m) et seq.
                                                                                          Evidence of Electronic
        Electronic plan payments made through TFS must be submitted 5                     Payments with date of
        days before the Confirmation Hearing. Any TFS payments                            the transaction
        submitted less than 6 days prior to the Confirmation Hearing may
        not be deemed evidence of the required plan payment.

        Failure to timely submit plan payments including electronic payments may
        be cause for dismissal or conversion of the case to a case under chapter 7
        pursuant to 11 U.S.C. Section 1307(c) and Local Bankruptcy Rule 3015-
        1(k)(4) and 3015-1(m)(8).




Alexander Zerkovsky
2015695
8/3/2020 9:07:32 AM
